Shaw C. J.
delivered the opinion of the Court. All the material averments in this bill are admitted by the demurrer, and therefore the question is, upon the complainant’s own showing, whether he has any remedy in this form. One of the defendants has demurred, mainly relying on the ground, that the complainant has a plain and complete remedy at law.
It seems very clear, that the complainant is entitled to a remedy. The right of contribution amongst co-sureties, so as to bear the common burden equally, is most firmly estab lished,'both in equity and at law, and is too well settled to need authorities.
Where one co-surety has deceased before the other surety has been compelled to pay, the right of contribution is a good legal and equitable claim against his estate ; Bachelder v. Fisk, 17 Mass. R. 464 ; and when the administration of the estate has closed before the right of action accrues, the statute provides, that the creditor may recover the same against the heirs and next of kin of the deceased, if he died intestate, or, against the devisees and legatees under his will, each one of whom shall be liable, to an amount .not exceeding the value ef the property received. Revised Stat. c. 70, § 13, 14. The facts set forth in the bill, clearly bring the case within this provision ; the plaintiff was co-surety with Cyrus Leland, and has been obliged to pay the whole ; the administration of his co-surety’s estate had closed, before the complainant’s right to contribution and cause of action accrued.
*506The question then is, whether he has his remedy in equity.
The Revised Statutes, c. 70, § 16, provide, that in the case specified, if there be more than one person liable for the debt, the creditor may recover the same in a bill in equity, against all the persons so liable, or as many of them as are within the reach of process; and that the court shall decide, according to the course of proceedings in chancery, how much each is liable to pay, and award execution therefor. And in the 17th section, it is provided, that if any one of the heirs or devisees shall be insolvent, or beyond the reach of process, the others shall nevertheless be liable for the whole amount.
From these provisions the Court are of opinion, that it was not the intention of the legislature to confine this remedy, as in common cases of equity jurisdiction, to the case where there is no plain and complete remedy at law; but they meant, in this specific class of cases, to give a concurrent jurisdiction in equity. It was intended to give the creditor a complete remedy in one suit, against all or any who were liable, subject only to the limitation, that no one should be liable for more than he had received from his ancestor. In a suit at law the creditor could only recover against each his aliquot part, without regard to the fact whether others were insolvent, or beyond the reach of process, or not. But it is clear that the legislature intended a broader and larger, and more direct remedy for the creditor, throwing the risk of the absence or insolvency of some, upon those who were liable ; and this could be done, only according to the course of proceedings in equity, where the facts of absence or insolvency can be ascertained, and the liability of the other parties established and apportioned.

Demurrer overruled.